IVTSoftware, Inc. 3840 South Water Street Pittsburgh, PA 15203 Tel:412-884-3028 x217 February 8, 2011 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: John Harrington Staff Attorney Re Form 8-K/A Filed January 3, 2011 File No. 000-53437 Dear Mr. Harrington: Pursuant to our phone conversation today in which you granted us a ten day extension to respond to your comment letter dated January 28, 2011, please be advised we will respond to your comments by February 22, 2011, and hopefully sooner. Thank you. /s/ Deric Haddad, Chief Executive Officer
